Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma on March 17, 2021.

The application has been amended as follows: 
	The Claims:
	In claim 1, line 4, delete “at least one bipolar organic solvent (L) selected from the group consisting of aliphatic monoalcohols” and insert – 2-ethylhexanol --.
	In claim 3, line 1, delete “containing” and insert – comprising --.
	In claim 4, line 1, delete “containing” and insert – comprising --.
	In claim 5, line 1, delete “containing” and insert – comprising --.
	In claim 12, line 2, delete “at least one bipolar organic solvent (L) selected from the group consisting of aliphatic monoalcohols” and insert – 2-ethylhexanol --.
	In claim 13, line 1, delete “including” and insert – comprising --.
	In claim 13, line 2, after “and/or” insert – industrial --.

	In claim 13, line 3, delete “employed” and insert – contacted with said components --.
	In claim 16, line 2, delete “contains” and insert – comprises --.
	In claim 17, line 2, delete “at least one bipolar organic solvent (L) selected from the group consisting of aliphatic monoalcohols” and insert – 2-ethylhexanol --.
	Cancel claims 11, 14, and 18.  

Please add new claims 20 and 21:
--- 20. (New)  A cleaning composition consisting of:
from 45 to 70% by weight of dimethyl sulfoxide; 
from 10 to 25% by weight of at least one miner oil (M); and 
from 20 to 30% by weight of at least one bipolar organic solvent (L) selected from the group consisting of aliphatic monoalcohols, wherein the ranges of proportions indicated are in each case based on the total weight of the cleaning composition. –
--- 21. (New)  A method of cleaning components comprising articles, components, and/or industrial plants and parts of such industrial plants, wherein a cleaning composition as claimed in claim 20 is contacted with said components. --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 12, 16, 17, 20, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 21, directed to 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 23, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data presented in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Rieth et al (US 2014/0147395).  Rieth et al teach that ketal adducts of ketocarboxy esters offer a combination of properties that make them useful as solvents for a variety of uses.  See para. 20.  The ketal adducts are particularly useful in a broad variety of cleaning compositions.  Suitable cleaning compositions include dishwasher cleaning formulations, hard surface cleaners, paint strippers, etc.  See paras. 95 and 96.  However, Rieth et al do not teach or suggest a composition 
None of the references of record, alone or in combination, teach or suggest a composition consisting of a specific mixture of dimethyl sulfoxide, a mineral oil, and an aliphatic monoalcohol in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, and the instant specification provides comparative data showing the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




/G.R.D/March 19, 2021